DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 12/18/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
2.	In view of applicant’s arguments field on 11/12/2021 and upon further consideration the restriction/election requirement as set forth in the previous office action has been withdrawn.

Claim Objections
3. 	Claim 13 is objected to because of the following informalities: Claim 13 recites the limitation depending on claim 13. The examiner is assuming that typographical error. For purpose of this rejection, Examiner will examine claim 13 depending on claim 12. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 2, 16, 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2, 16, 20 and 21 recites the limitation "…the plurality of timed waveform" in line 7.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination under 35 U.S.C. §§ 102, 103, the examiner shall construe "…the plurality of timed waveform" as …a plurality of timed waveform.
Claims 3-15 are rejected as being dependent from the rejected base claim 2.
Claims 17 and 22 are rejected as being dependent from the rejected base claim 16.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1 is/are rejected under 35 U.S.C. 102(1) as being anticipated by Chu et al (U.S. patent Pub. # US 2018/0254928 A1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al (U.S. patent Pub. # US 2018/0254928 A1) in view of Chomal et al (U.S. patent Pub. # US 2013/0136154 A1).
Regarding claim 18, and as applied the claim 1 above, Chu et al does not discloses wherein the receiver configured to perform a form of a coherent integration at each timed waveform reference location respectively. 
 Chomal et al discloses a receiver configured to perform a form of a coherent integration at received signal (paragraphs 0023, 0066 and 0105 “…perform staggered multiple coherent integrations over the data bit period”).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate performing a form of a coherent integration at received signal in receiver of Chomal et al in to receiver of Chu et al in order to improve SNR and hence the Sensitivity of the receiver as taught by Chomal et al (paragraph 0103).

Regarding claim 19, and as applied the claim 1 above, Chu et al does not discloses wherein   the receiver configured to perform a form of a coherent integration and a form of non-coherent integration at each timed waveform reference location respectively.  
 	Chomal et al discloses a receiver configured to perform a form of a non-coherent integration at received signal (paragraphs 0025 and 0105).

Allowable Subject Matter
7.	Claims 2-17 and 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, and as applied to the claim 1 above, Chu et al does not disclose wherein the circuit comprises: a clock source; an input configured to receive the waveform signal; a time location reference circuit coupled to said clock source, the time location reference circuit configured to output the plurality of timed waveform reference locations, each timed waveform reference location from the plurality of timed waveform reference locations being set by the clock source; and a signal processing circuit coupled to the time location reference circuit, the signal processing circuit configured to generate an output voltage in a response to the waveform signal being inputted into said signal processing circuit through the input and in a further response to the waveform signal being processed at each timed waveform reference location from the series of timed waveform reference locations.
However, Johnson et al (US 2017/0023632) discloses a clock source (figure  1C, oscillator; paragraph 0035); an input configured to receive the waveform signal (paragraph 0035, waveform E); a time location reference circuit coupled to said clock source (figure 1C, state machine; parageph 0035), the time location reference circuit configured to output the plurality of timed waveform reference locations(paragraph 0035, waveform E and waveform F) , each timed waveform reference location from the plurality of timed waveform reference locations being set by 
Claims 3-15 are objected as being dependent from the objected base claim 2.

Regarding claim 16, and as applied to the claim 1 above, Chu et al does not disclose wherein said circuit comprises: a clock source; an input configured to receive the waveform signal; a time location reference circuit coupled to the clock source, the time location reference circuit configured to output the plurality of timed waveform reference locations, each timed waveform reference location from the plurality of timed waveform reference locations being set by the clock source; a first signal processing circuit coupled to the time location reference circuit, the first signal processing circuit configured to generate a first voltage in a response to the waveform signal being inputted into the first signal processing circuit through the input and in a 4Application/Control Number: 17/020,231Docket No. NOK 20014 Group Art Unit: 2649Confirmation No. 4613 Reply to Election Requirement Dated: September 23, 2021further response to said waveform signal being processed at each timed waveform reference location from the series of timed waveform reference locations; and a second signal processing circuit coupled to said time location reference circuit, the second signal processing circuit configured to generate a second voltage in a response to the waveform signal being inputted into the second signal processing circuit through the 
However, Johnson et al (US 2017/0023632) discloses a clock source (figure  1C, oscillator; paragraph 0035); an input configured to receive the waveform signal (paragraph 0035, waveform E); a time location reference circuit coupled to the clock source (figure 1C, state machine; paragraph 0035), the time location reference circuit configured to output the plurality of timed waveform reference locations(paragraph 0035, waveform E and waveform F), each timed waveform reference location from the plurality of timed waveform reference locations being set by the clock source (paragraph 0035); a first signal processing circuit coupled to the time location reference circuit (figure 1C, a voltage comparator; paragraph 0037), but Johnson et al does not disclose the first signal processing circuit configured to generate a first voltage in a response to the waveform signal being inputted into the first signal processing circuit through the input and in a 4Application/Control Number: 17/020,231Docket No. NOK 20014 Group Art Unit: 2649Confirmation No. 4613 Reply to Election Requirement Dated: September 23, 2021further response to said waveform signal being processed at each timed waveform reference location from the series of timed waveform reference locations; and a second signal processing circuit coupled to said time location reference circuit, the second signal processing circuit configured to generate a second voltage in a response to the waveform signal being inputted into the second signal processing circuit through the input and in a further response to the waveform signal being processed at each timed waveform reference location from the series of timed waveform reference locations.



Regarding claim 20, and as applied to the claim 1 above, Chu et al does not disclose wherein the circuit comprises: a clock source; an input configured to receive the waveform signal; a time location reference circuit coupled to the clock source, the time location reference circuit Reply to Election Requirement Dated: September 23, 2021 configured to output the plurality of timed waveform reference locations, each timed waveform reference location from the plurality of timed waveform reference locations being set by the clock source; a first circuit coupled to the time location reference circuit, the first circuit configured to generate a plurality of voltages in a response to the waveform signal being inputted into the first circuit through the input and in a further response to said waveform signal being processed at each timed waveform reference location from the plurality of timed waveform reference locations; and a second circuit coupled to the first circuit, the second circuit configured to convert each voltage from the plurality of voltages from an analog form into a digital form.  
However, Johnson et al discloses (US 2017/0023632) a clock source (figure  1C, oscillator; paragraph 0035); an input configured to receive the waveform signal (paragraph 0035, waveform E); a time location reference circuit coupled to the clock source (figure 1C, state machine; parageph 0035), the time location reference circuit Reply to Election Requirement Dated: September 23, 2021 configured to output the plurality of timed waveform reference locations(paragraph 0035, waveform E and waveform F), each timed waveform reference location from the plurality of timed waveform reference locations being set 

Regarding claim 21, and as applied to the claim 1 above, Chu et al does not disclose, wherein the circuit comprises: a clock source; an input configured to receive the waveform signal; a time location reference circuit coupled to said clock source, the time location reference circuit configured to output the plurality of timed waveform reference locations, each timed waveform reference location from the plurality of timed waveform reference locations being set by the clock source; a signal processing circuit coupled to the time location reference circuit, the signal processing circuit configured to generate an output voltage in a response to the waveform signal being inputted into said signal processing circuit through the input and in a further response to the waveform signal being processed at each timed waveform reference location from the series of timed waveform reference locations; an amplifier disposed mediate the input and the signal processing circuit; 6Application/Control Number: 17/020,231Docket No. NOK 20014 Group Art Unit: 2649Confirmation No. 4613Reply to Election Requirement Dated: September 23, 2021a capacitor disposed mediate the amplifier and the signal processing circuit, the capacitor blocking a voltage flowing back to the amplifier; a 
However, Johnson et al (US 2017/0023632) discloses a clock source (figure  1C, oscillator; paragraph 0035); an input configured to receive the waveform signal (paragraph 0035, waveform E); a time location reference circuit coupled to said clock source(figure 1C, state machine; paragraph 0035), the time location reference circuit configured to output the plurality of timed waveform reference locations(paragraph 0035, waveform E and waveform F), each timed waveform reference location from the plurality of timed waveform reference locations being set by the clock source(paragraph 0035); a signal processing circuit coupled to the time location reference circuit (figure 1C, a voltage comparator; paragraph 0037), but does not disclose the signal processing circuit configured to generate an output voltage in a response to the waveform signal being inputted into said signal processing circuit through the input and in a further response to the waveform signal being processed at each timed waveform reference location from the series of timed waveform reference locations; an amplifier disposed mediate the input and the signal processing circuit; 6Application/Control Number: 17/020,231Docket No. NOK 20014 Group Art Unit: 2649Confirmation No. 4613 Reply to Election Requirement Dated: September 23, 2021a capacitor disposed mediate the amplifier and the signal processing circuit, the capacitor blocking a voltage flowing back to the amplifier; a resistor disposed mediate the capacitor and the signal processing circuit, the resistor limiting current flow into the capacitor; and a voltage bias circuit.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATUMA G SHERIF whose telephone number is (571)270-7189. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAN YUWEN can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.











/ANKUR JAIN/Primary Examiner, Art Unit 2649